NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted May 3, 2018 
                                  Decided May 17, 2018 
                                              
                                          Before 
 
                     FRANK H. EASTERBROOK, Circuit Judge 
                      
                     DANIEL A. MANION, Circuit Judge 
                      
                     MICHAEL S. KANNE, Circuit Judge 
 
No. 17‐3392 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Southern District of 
                                                 Illinois. 
      v.                                          
                                                 No. 4:00‐CR‐40065‐JPG‐1 
COREY A. WILLIAMS,                                
      Defendant‐Appellant.                       J. Phil Gilbert, 
                                                 Judge. 
 
                                         O R D E R 
                                               
       In 2001, Corey Williams was found guilty of conspiring to distribute crack, 
possessing with intent to distribute crack, and being a felon in possession of a firearm. 
He received a sentence of life imprisonment. In 2003, he filed a petition for a writ of 
habeas corpus under 28 U.S.C. § 2255. The district court denied it, and we denied 
Williams’s request for a certificate of appealability. He then asked this court for 
permission to file a successive § 2255 motion, which we denied in 2005. 

       Since then, Williams has repeatedly attempted to file unauthorized successive 
§ 2255 petitions with the district court, disguising them as motions for relief from 
No. 17‐3392                                                                        Page 2 
 
judgment pursuant to Rule 60(b). One of those motions, filed in 2017 in his original 
criminal case, is before us now.   

       The district court cautioned Williams that if he did not withdraw the Rule 60(b) 
motion at issue here, it would construe it as a successive petition. He did not do so, and 
the district court dismissed the motion for lack of jurisdiction. Because the district court 
dismissed the motion for lack of jurisdiction, Williams needed to obtain a certificate of 
appealability in order to appeal the dismissal. United States v. Carraway, 478 F.3d 845, 
849 (7th Cir. 2007). He does not expressly seek one here, but in the absence of an express 
request, his notice of appeal constitutes a request. West v. Schneiter, 485 F.3d 393, 394–95 
(7th Cir. 2007). Nonetheless, the district court correctly interpreted the Rule 60(b) 
motion as an unauthorized successive collateral attack, so we DENY a certificate of 
appealability, see Sveum v. Smith, 403 F.3d 447, 448 (7th Cir. 2005), and DISMISS this 
appeal.